DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-23 are rejected under 35 U.S.C. 102a2 as being anticipated by U.S. Publication No. 2015/0174331 to Young et al. (Young). 
Regarding claim 15, Young teaches a medicament delivery device comprising: a case (10; 0037); a drive mechanism (14; 0037) comprising a first drive member (34; 0039) and a second drive member (32; 0039), the drive mechanism arranged to act on a stopper (24) of a syringe to displace the stopper and dispense a medicament (0038); a first drive spring (28; 0039) arranged in the case and bearing against the second drive member (32; 0039), wherein the first drive spring (28) is configured to move the first drive member and the second drive member relative to the case to displace the stopper and dispense the medicament (0038-0039- where the spring 28 acts on element 32 which acts on element 12 causing the inner drive spring 30 to release element 34 to act on the stopper 24) when the second drive member is released (0039); and a second drive spring (30) arranged in the case and bearing against the first drive member (34; 
Regarding claim 16, Young teaches wherein a proximal end of the first drive spring (28) bears against the case (see fig. 1).  
Regarding claim 17, Young further teaches wherein a distal end of the first drive spring (18) bears against the second drive member (32; 0039, see fig. 1).  
Regarding claim 18, Young teaches wherein a proximal end of the second drive spring (30) bears against the second drive member (32; see fig. 1).
Regarding claim 19, Young teaches wherein a distal end of the second drive spring (30) bears against the first drive member (34; 0039, see fig. 1).  
Regarding claim 20, Young teaches wherein the first drive member (34) and the second drive member (32) are telescoped relative to one another (0038-0039, see fig. 1).  
Regarding claim 21, Young teaches wherein the first drive member (34) is telescoped within the second drive member (32; 0039, see fig. 1).  
Regarding claim 22, Young teaches wherein the first drive spring (28) bears against the second drive member (32) such that the first drive member (34) and the second drive member (32) move distally relative to the case when the second drive member (32) is released (0038-0039).  
Regarding claim 23, Young teaches wherein the second drive spring (30) bears against the first drive member (34) such that the first drive member (34) moves distally relative to the case when the first drive member is released (038-0039).  

Regarding claim 26, Young teaches further comprising an arm (40) adapted to engage the second drive member (32), wherein the arm is configured to be deflected to release the second drive member (0039).
Regarding claim 27, Young teaches a drive mechanism (14) for a medicament delivery device, the drive mechanism comprising: a first drive member (34) arranged to bear on a stopper (24) of a syringe such that the stopper displaces and dispenses a medicament when the first drive member is moved relative to a case of the medicament delivery device (0039); a second drive member (32; 0039); a first drive spring (28) bearing against the second drive member (32; 0039), wherein the first drive spring (28) is configured to move the first drive member (34) and the second drive member (32) relative to a case of the medicament delivery device when the second drive member is released (0039); and a second drive spring (30) bearing against the first drive member (34), wherein the second drive spring is configured to move the first drive member relative to a case of the medicament delivery device when the first drive member is released (0039).  
Regarding claim 28, Young teaches wherein a distal end of the first drive spring (28) is bearing against the second drive member (0039; see fig. 1). 
Regarding claim 29, Young teaches wherein a distal end of the second drive spring is bearing against the first drive member (see fig. 1).  
Regarding claim 30, Young teaches wherein the first drive spring (28) bears against the second drive member (32)  such that the first drive member (34) and the 
Regarding claim 31, Young teaches wherein the first drive member (34) and the second drive member (32) are telescoped relative to one another (see fig. 1, 0038-0039).
Regarding claim 32, Young teaches wherein the first drive member (34) is telescoped within the second drive member (32; see fig. 1, 0039).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of U.S. Publication No. 2013/0317479 to Brereton et al. (Brereton).

Regarding claim 24, Young teaches the claim limitation of claim 15, where Young teaches activation (0003) but fails to explicitly teach comprising a trigger button operable by a user, wherein the first drive member and the second drive member are configured to be released after the trigger button is displaced.  
Brereton teaches a trigger button operable by a user, wherein the first drive member and the second drive member are configured to be released after the trigger button is displaced (0022, 0031).

Regarding claim 33, Young teaches triggering (0003) an injection to release a first drive member (34) and a second drive member (32) of the medicament delivery device (0038-0039), thereby causing a first drive spring (28) to move the first drive member (34) and the second drive member (32) distally relative to a case of the medicament delivery device to dispense a medicament from the medicament deliver device (0038-0039- where the spring 28 acts on element 32 which acts on element 12 causing the inner drive spring 30 to release element 34 to act on the stopper 24) and causing a second drive spring (30) to move the first drive member (34) distally relative to a case of the medicament delivery device (0038-0039) to dispsence the medicament from the medicament delivery device (0039), but fails to explicitly teach placing the medicament delivery device against an injection site.
Brereton teaches placing the medicament delivery device against an injection site (0031).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included placing the medicament delivery device against an injection site in order to allow the user to properly deliver the medicament during use. 
Regarding claim 34, Young in view of Brereton teaches the claim limitation of claim 33, where Brereton teaches where trigger the injection comprises operating a trigger button of the medicament delivery device to release the first drive member and then to release the second drive member (0022, 0031).
. 
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. With respect to applicant arguments regarding claims 15, 17, and 33 examiner disagrees.  Applicants amended claim requires the first and second drive members advance a stopper, in Young paragraphs 0038-0039, the spring 28 acts on element 32 which acts on element 12 causing the inner drive spring 30 to release element 34 to act on the stopper 24. The claims as they stand do not require any direct contact or require that any element directly displace the stopper, thus allowing for other elements to act as intervening member to move the stopper, thus meeting the claim limitations as set forth by applicant.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.